              Case 2:20-cv-01692-JLR Document 15 Filed 03/08/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          GENERAL ACCESS SOLUTIONS,                    CASE NO. C20-1692JLR
            LTD,
11                                                       ORDER TO SHOW CAUSE
                                 Plaintiff,
12                 v.

13
            SPRINT SPECTRUM LP,
14
                                 Defendant.
15
            This matter was opened as a motion to compel compliance with a subpoena duces
16
     tecum issued by Plaintiff General Access Solutions, Ltd. (“General Access”) to non-party
17
     T-Mobile U.S., Inc. (“T-Mobile”). (See Motion to Compel (Dkt. # 1).) Because T-
18
     Mobile disputed the motion to compel, this matter was converted from a miscellaneous
19
     action to a civil action and assigned to the undersigned. (See 11/7/20 Order (Dkt. # 9).)
20
     //
21
     //
22


     ORDER - 1
               Case 2:20-cv-01692-JLR Document 15 Filed 03/08/21 Page 2 of 2




 1         On January 7, 2021, this court held a telephonic hearing on the motion to compel.

 2   (See Min. Entry (Dkt. # 14).) During that hearing, the court granted in part and denied in

 3   part General Access’s motion to compel. (See id.)

 4         The motion to compel having been adjudicated, it appears that no further

 5   proceedings are necessary in this court. Accordingly, the court ORDERS the parties to

 6   SHOW CAUSE by no later than Friday, March 12, 2021, why this matter should not be

 7   closed.

 8         Dated this 8th day of March, 2021.

 9

10                                                   A
                                                     JAMES L. ROBART
11
                                                     United States District Judge
12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
